Citation Nr: 0305268	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-47 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, to include as secondary to 
service-connected anxiety reaction, chronic with hypotension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart





INTRODUCTION

The veteran had active service from September 1945 to April 
1949 and from June 1951 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1996 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for arteriosclerotic 
heart disease, with hypertension, status post myocardial 
infarction and coronary bypass graft.

In a September 1999 decision, the Board determined that the 
veteran had submitted a well grounded claim and remanded this 
matter to the RO for further development and adjudicative 
action.

The RO most recently affirmed the determination previously 
entered in November 2002.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  Arteriosclerotic heart disease, with hypertension, status 
post myocardial infarction and coronary bypass graft were not 
shown in service or for many years thereafter, nor shown to 
have been disabling to a compensable degree during the first 
post service year, or causally related to service connected 
anxiety reaction, chronic with hypotension.



CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease, with hypertension, status 
post myocardial infarction and coronary bypass graft 
disability was not incurred in or aggravated by service; nor 
may service connection be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Arteriosclerotic heart disease, with hypertension, status 
post myocardial infarction and coronary bypass graft are not 
proximately due to, the result of, or aggravated by service-
connected anxiety reaction, chronic with hypotension. 38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  

The Board remanded this matter in September 1999 for further 
development.  In response to this remand the RO sent the 
veteran a letter in November 1999 in which it advised him to 
provide names and addresses of VA and non VA providers and 
provide medical releases for private medical providers.  The 
RO complied with the Board's remand instructions by obtaining 
a VA examination with claims file review as well as VA 
medical records cited by the veteran.  He did not return a 
medical release for claimed private records, but did submit 
some medical records to the claims file.  

In the July 1996 rating decision, the RO notified the veteran 
of the evidence that is necessary to substantiate his claim.  
In addition, the RO informed the veteran in the August 1996 
Statement of the Case, February 1999 Supplemental Statement 
of the Case and November 2002 Supplemental Statement of the 
Case of the information, medical evidence, or lay evidence 
necessary to support his claim.  The November 2002 
Supplemental Statement of the Case also apprised the veteran 
about the provisions of the VCAA, and it is clear that the RO 
considered his claim under this new law.  

In view of above mentioned actions, it appears that all 
necessary evidence has been obtained to adjudicate this 
claim.  

The Board also notes that the RO correspondence and SSOCs 
advised him of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board now proceeds to an evaluation 
of the merits of the appellant's claim.


Factual Background

Service medical records show treatment for recurrent 
complaints of chest pain.  The veteran was also shown to have 
low blood pressure in service.  A September 1967 retirement 
examination revealed a blood pressure of 102/54 and symptoms 
of vertigo on rapid change of position, shortness of breath 
and chest pain of unknown etiology.  His heart had regular 
rate and rhythm on examination, with no murmurs, thrills or 
rales.  He was noted to have hypotension.  In October 1967, 
he was admitted to the emergency room for severe chest pain, 
and was noted to have a long history of unexplained problems, 
the most significant of which was long standing orthostatic 
hypotension.  

He had other symptoms of dizziness and shaking that appeared 
to be symptoms of a convulsive disorder and was referred to a 
neurologist and psychologist.  While hospitalized he was 
noted to be preoccupied with the possibility of having a 
heart attack.  He was discharged from the hospital in 
November 1967 with diagnoses of conversion reaction, acute 
and manifested by symptoms of chest pain, weakness, 
pseudoseizures and right sided weakness.  No cardiac problems 
were diagnosed in this November 1967 report.

In January 1968 the veteran was seen for frequent episodes of 
chest pain of several years duration.  Dropping blood 
pressure and brachycardia were among the findings noted in 
the January 1968 clinical record.  His blood pressure was 
noted to have dropped from 102/70 to 80/60.  He also had 
symptoms of lightheadedness and gave a history of mild 
dyspnea on exertion.  Current and recent electrocardiograms 
were noted to have been within normal limits.  On physical 
examination his blood pressure dropped from 108/70 in the 
lying position to 92/60 upon standing.  

Carotid pulses were well within normal limits and free of 
bruits.  The PMI of the heart was 1 centimeter medial to the 
midclavicular line in the 5th left intercostal space.  Left 
border of cardiac dullness was in the same location.  The 
heart had regular rate and rhythm, with no murmurs, thrills 
or extrasystoles.  The January 1968 clinical record diagnosed 
partial hypotension, moderate and somewhat symptomatic, and 
was shown to be manifested by recurrent lightheadedness, 
bradycardia and drop in blood pressure upon assuming an 
upright position.  The veteran was also diagnosed with 
chronic anxiety in this January 1968 treatment note.  The 
diagnostic section of this report was significant for stating 
that no heart disease was diagnosed.  

The report of a January 1968 Medical Board rated the veteran 
as unfit for further duty based on anxiety reaction and 
hiatal hernia.  The Board noted that other diagnoses were 
considered but not ratable.

In a June 1968 rating decision, the RO granted service 
connection for an anxiety reaction, chronic, with 
hypotension.  

VA medical records from 1980 to 1985 reflect treatment for 
medical problems other than cardiovascular complaints.  A May 
1980 treatment record yielded a blood pressure reading of 
110/78 and a pulse of 76.  A November 1980 treatment record 
yielded a blood pressure reading of 130/80 and a pulse of 80.

The earliest evidence of treatment for cardiac problems are 
private medical records showing treatment in March 1989 and 
July 1989 for follow up on complaints of chest pain, with a 
history of an apparent myocardial infarction in January 1989.  
The March 1989 treatment record advised further testing to 
assess the veteran for residual coronary disease and noted 
that there was no supporting data regarding this infarction.  

In July 1989, the veteran was seen for follow up to 
complaints of chest pain that was described as left sided 
chest discomfort that he had complained of in June.  The July 
1989 follow up also noted the documentation regarding the 
apparent January 1989 myocardial infarction to be poor and 
noted that a recent stress test had been indeteriminate due 
to failure of attainment of target heart rate.  The physician 
was noted to discuss various options, including a possible 
cardiac catheterization.  

Private medical records show treatment, for heart problems in 
November 1994 with a history of myocardial infarction given 
in 1967 and 1988 and a diagnostic impression of accelerating 
angina and atherosclerotic heart disease manifested by old 
myocardial infarction currently without congestive heart 
failure.  

The November 1994 heart catherization report revealed 
evidence of severe two vessel coronary artery disease.  Based 
on these findings a coronary bypass was performed within the 
same month for a diagnosed unstable angina with multivessel 
coronary artery disease.    

A December 1994 post surgery treatment note shows 
arteriosclerotic heart disease (ASHD) manifested by two 
vessel coronary artery disease (CAD) status post coronary 
bypass graft surgery times three with a saphenous vein graft 
to the LAD, PDA and obtuse marginal coronary arteries, 
currently without angina or congestive heart failure.  In 
February 1995 the veteran underwent a treadmill test, which 
revealed abnormal findings consistent with myocardial 
ischemia.  Treatment notes from November 1996 and March 1996 
continued to show the same diagnosis as that shown in 
December 1994.  

In September 1996 the veteran underwent a VA examination.  It 
does not appear that the claims file was reviewed by the 
examiner.  The veteran gave a history of having hypertension 
since about 1967.  He indicated that he was hospitalized for 
five months for high blood pressure while in the service in 
1967.  He also described having episodes of chest pain of 
unknown etiology in 1967 and 1968.  He indicated that he had 
a recurrence of chest pain in 1988 and was hospitalized for a 
possible heart attack.  He then gave a history of remaining 
stable until 1994 when he underwent coronary bypass surgery 
for anginal pain.  Since the bypass he complained of soreness 
of the chest and shortness of breath.  He denied any history 
of peripheral vascular disease and also denied any history of 
rheumatic or valvular heart disease.  

Physical examination yielded findings regarding the veteran's 
cardiovascular condition, with blood pressure findings of 
121/61 and electrocardiogram findings essentially normal at 
sinus rhythm of 51/minute.  The impression yielded from this 
September 1996 VA examination was ischemic heart disease; 
status post coronary artery surgery; hypertension; shortness 
of breath, possible mild left ventricular function and chest 
pain, probably chest wall pain.  No opinion was given 
regarding any possible link between these cardiovascular 
findings and service.

VA treatment notes from 1994 to 2000 reveal continued 
treatment for cardiovascular problems.  These records 
document treatment for angina in October and November 1994.  
In July 1999 he was seen at the clinic for angina.  

A June 2000 response to a request for records from the 
Atlanta, Georgia VA Medical Center reveals that this medical 
facility did not possess any outpatient records or progress 
notes of treatment for the veteran from January 1968 to 
January 1983.  

Private cardiology records from 2002 reflect that the veteran 
was seen for complaints of chest pain, and had a history of 
coronary artery disease.  The initial impression following 
examination was recent history of chest pain with shortness 
of breath, history of coronary artery disease with coronary 
artery bypass graft surgery in 1994, history of old 
myocardial infarction (MI) and hypertension.  Further testing 
was indicated and he underwent echocardiogram and stress 
testing in July 2002.  

In August 2002 he was seen for stress and echocardiogram 
follow up and was diagnosed with recent chest pain with 
abnormal stress study revealing anterior apical defects, 
shortness of breath, history of coronary artery disease with 
coronary bypass graft surgery in 1994, history of old MI, 
hypertension with mild concentric LVH and diastolic 
dysfunction as per echocardiogram done in July 2002 and 
valvular heart disease manifested as mildly sclerotic mitral 
valve leaflets and trace tricuspid regurgitation.  A heart 
catheterization was recommended although the veteran was 
undecided about doing this.

In October 2002 the veteran underwent a VA examination.  The 
claims file was reviewed prior to the examination, as were 
private medical records the veteran took to the examination, 
which were attached to the examination.  He gave a history of 
coronary artery disease status post bypass in 1994.  He also 
had a history of hypertension of unknown duration.  The 
records from his claims file indicated that it was diagnosed 
in 1989 but he said he had high blood pressure even before 
that, but he started receiving treatment for it around that 
time.  He said he had a previous heart attack.  He was 
currently being followed by a private physician.  He gave a 
history of exertional shortness of breath and chest pain.  He 
said that if he walks for 15 minutes he gets chest tightness 
and it is relieved with nitroglycerin sublingually.  




On physical examination he was noted to have had a Persantine 
nuclear stress test in August 2002, which showed an abnormal 
myocardial perfusion showing moderate completely reversible 
effects consistent with ischemia in the apical interior 
segment involving 15 to 20 percent of the myocardium.  He 
also had an echocardiogram in July 2002, which showed mild 
concentric left ventricular hypertrophy (LVH) with normal 
left ventricular (LV) systolic function at 65 percent.  The 
mitral valve leaflets were mildly sclerotic and there was 
trace tricuspid regurgitation.  Electrocardiogram done at 
that time showed sinus rhythm with poor progression of R 
waves.  

The assessment given in the October 2002 VA examination was 
coronary artery disease status post bypass surgery in 1994.  
The veteran had history suggestive of angina with a positive 
nuclear stress test.  He was noted not to have decided on 
whether to undergo a cardiac catheterization with his private 
doctor.  Also diagnosed was hypertension.  By report of his 
physician, his blood pressure was 132/68 and appeared well 
controlled on medication.  He had a mild LVH on the 
electrocardiogram and his LV function was within normal 
limits.

The examiner addressed the veteran's claim about his 
cardiovascular disability being related to his service 
connected anxiety reaction with hypotension.  He was noted to 
have had chest pain in service, with a normal 
electrocardiogram that had ruled out myocardial infarction.  
The examiner noted that mental stress has been associated 
with precipitating coronary artery disease, but there was no 
conclusive evidence of direct causality.  At the time of his 
discharge from service, the veteran's diagnosis included 
hypotension, which was probably orthostatic in nature.  The 
etiology of this orthostatic hypertension was not clear.  
However the examiner concluded that to the best of his 
knowledge there was no association of orthostatic hypotension 
as a direct contribution to coronary artery disease.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of proving a 
medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension and coronary artery disease), become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service- connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439 (1995).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In the regulations implementing the VCAA of 2000, competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses. 38 C.F.R § 3.159(a)(2) (2002); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002) (38 U.S.C. § 5107(b) was 
amended by the VCAA of 2000, but with no substantive changes 
in the particular statute.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2002).


Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.  

In the alternative, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Service connection is also warranted 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure. Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).




The CAVC in Williams v. Derwinski, 2 Vet. App. 552 (1992), in 
addressing the issue of service connection for hypertension 
stated, "as this Court articulated in Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992), 'in order to be eligible for a 
minimal rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'"  Williams, supra.  

Upon review of the evidence, the Board finds that entitlement 
to service connection for arteriosclerotic heart disease, 
with hypertension, status post myocardial infarction and 
coronary bypass graft is not warranted.  There is no medical 
evidence of hypertension or heart disease in service, or for 
many years thereafter.  The service medical records do show 
evidence of hypotension.  

Hypotension is defined as "subnormal arterial blood 
pressure."  Steadman's Medical Dictionary 826 (26th ed. 
1995).  In other words, the hypotension shown in service is 
abnormally low blood pressure and the opposite of 
hypertension, which is defined as "high blood pressure."  
Steadman's Medical Dictionary, supra.

Blood pressures during service were not consistently, or even 
predominantly, elevated.  There is also no evidence that 
diastolic blood pressure was predominantly above 100 or other 
evidence of cardiovascular pathology within the one year 
presumptive period following service.  

In fact, as noted above the veteran's blood pressure was 
abnormally low during service.  Although he was noted to have 
been treated in service for complaints of chest pain, no 
cardiovascular pathology was ever found during service.  

Hypertension and cardiac problems were not shown by medical 
evidence until close to 20 years after discharge.  It wasn't 
until 1989 that the veteran was shown to have possible 
cardiovascular pathology.  


None of these private records from 1989 link his cardiac 
complaints to service.  Thus, there is no evidentiary showing 
of a continuity of symptomatology with a link to service upon 
which to predicate a favorable determination.  See Savage, 
McManaway, Voerth, supra.

Although his November 1994 heart catherization report is 
significant for a history of "myocardial infarction" in 
1967, this appears to have been based solely on the history 
given to the treating physician at the time, and not based on 
any review of the claims file.  A transcription of a lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LaShore v. Brown, 8 Vet App 406 (1995).  

Moreover, there is no competent medical opinion linking the 
post service diagnosed coronary artery disease, status post 
bypass surgery and hypertension to either his service 
connected anxiety reaction with hypotension.  Specifically 
the examiner in the October 2002 VA examination stated that 
there was no conclusive evidence to directly link the 
veteran's anxiety disorder to his coronary disease.  Also the 
examiner noted that there was no association of orthostatic 
hypotension as a direct contribution to coronary artery 
disease.

Accordingly, the appeal is denied as, for reasons stated, the 
Board finds there is no competent evidence, lay or medical, 
that the veteran's coronary artery disease, status post 
bypass surgery, and hypertension began in service or were 
caused or aggravated by his service connection anxiety 
reaction with hypotension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease, status post bypass surgery, and hypertension to 
include as secondary to service-connected anxiety reaction 
with hypotension.  See Gilbert, supra.


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, including as secondary to service-
connected anxiety reaction with hypotension is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

